Citation Nr: 1631147	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel











INTRODUCTION

The Veteran had active service from January 1968 to January 1971, including service in the Republic of Vietnam from February 1970 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an October 2013 decision, the Board recharacterized the Veteran's claimed service connection for PTSD to the broader issue of entitlement to service connection for an acquired psychiatric disability (Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009)), and ultimately granted service connection for PTSD.  As the Veteran had been diagnosed with other psychiatric disorders, the Board remanded the issue of service connection for an acquired psychiatric disorder, other than PTSD, for further development.  

In a March 2014 rating decision, the RO effectuated the grant of service connection for PTSD, and this award represents a complete grant of the benefits sought.  

The Board notes that the record does not contain a current power-of-attorney (VA Form 21-22a).   The Veteran executed a power-of-attorney in favor of Nancy Lavranchuck in 2013, but that representation was revoked in 2015.  In February 2015, the RO received a letter for Agent Gumpenberger who requested that he be named as the Veteran's representative in this matter.  He however did not submit a current VA Form 21-22; rather, he asked that his letter be attached to the prior power-of-attorney that had been executed in his favor in 2010, but that has since expired.   

In an April 2015 notice letter, the RO advised the Veteran that he is not currently represented in this matter and invited him to elect a new representative if he so chooses, but he did not.  In light of these circumstances, the Board finds that the Veteran chooses to represent himself in this case.  At any rate, as will be explained below, the Veteran has also indicated that he is satisfied with the grant of service connection for PTSD and does not wish to further pursue the remaining psychiatric issue on appeal.

FINDING OF FACT

In an October 2015 written statement, prior to the promulgation of a decision in this appeal, the Veteran stated that he did not wish to pursue his appeal seeking service connection for an acquired psychiatric disorder, other than PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking service connection for an acquired psychiatric disorder, other than PTSD, are met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As indicated, the Board granted service connection for PTSD in an October 2013 decision, and then remanded the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD for a VA examination.  VA afforded the Veteran this additional examination in October 2015.  Notably however, when the Veteran presented to the examination, he told the examiner that he was puzzled at the request for another VA examination and felt that his claim had been resolved by the award of service connection for PTSD.  He told the examiner that he is not filing a service connection claim for an acquired psychiatric disorder other than PTSD and stated that he was not interested in being interviewed.  In its November 2015 supplemental statement of the case, the RO requested that the Veteran put his statement of withdrawal in writing.  However, the Board finds that the Veteran's October 2015 statements, indicating his clear intention to no longer pursue the appeal, once transcribed into the record as a part of the October 2015 examination report, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As the Board had not yet issued a decision concerning this claim upon receipt of the October 2015 VA examination report, the criteria are met for withdrawal of this appeal.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 
38 U.S.C.A. § 7105(d).   Accordingly, further action by the Board concerning this claim is not warranted, and the appeal of the claim is dismissed.  Id. 

ORDER

The appeal seeking entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is dismissed without prejudice.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


